DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12 May 2022 is acknowledged. It is noted that Applicant has canceled claims 1-18. Further, the examiner finds that claims 20-39 are reasonably drawn to elected Group I. Thus, the remainder of the instant Office Action is drawn to claims 20-39.

Claim Objections
Claims 29 and 30 are objected to because of the following informalities: Claim 29 recites:
“The gas block assembly of claim 28, wherein…”  
However, the only gas assembly recited in claim 28 is “a gas block assembly of claim 20.” Thus, the gas block assembly of claim 28 is the gas block assembly of claim 20. Thus, it is the opinion of the examiner that claim 29 should read either as “The gas block assembly of claim 20” or “The regulated gas block and barrel assembly of claim 28, wherein the gas block assembly of claim 20…segment.”
Further, claim 30 would not need to be amended if Applicant adopts language for claim 29 reading “The gas block assembly of claim 20,” but would require amendment if Applicant adopts language for claim 29 reading “The regulated gas block and barrel assembly of claim 28, wherein the gas block assembly of claim 20…segment.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-34 each recite the limitation "The regulated gas block and barrel assembly" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is suggested that Applicant amend claim 29 to read “The regulated gas block and barrel assembly of claim 28, wherein the gas block assembly of claim 20…segment” (see the above section entitled Claim Objections). For purposes of examination, the examiner will consider the claims as if claim 28 has been amended to read as suggested, above. Correction and/or clarification are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 11041687. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature of the application claims is to be found in the patent claims. The patent claims are actually specific than the application claims, since the application claims include an angle between the first and third longitudinal axes that is equal to 90 degrees. Thus, the patent claims are essentially a “species” of the more “generic” application claims, and thus, the patent claims “anticipate” the application claims. As such, the application claims are not patentably distinct from the patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Johnston (1387889), Hutton et al. (3893370), Marsh (2865256), Katz (2872851), Crowell (4178832), Robbins (5945626), Mason (5247758), Windauer (2013/0025445), Cassels (2016/0178299), Muhlemann (3333509), Stone (8250964), Sylvester (2021/0389066), Wheeler et al. (2020/0278165), and Leitner-Wise (2022/0057152).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641